COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 J.C. VIRAMONTES, INC. AND J.C.                   §
 VIRAMONTES,                                                      No. 08-08-00342-CV
                                                  §
                   Appellants,                                      Appeal from the
                                                  §
 v.                                                            County Court at Law No. 6
                                                  §
                                                               of El Paso County, Texas
 FERNANDO NOVOA,                                  §
                                                                    (TC# 2001-2295)
                   Appellee.                      §


                                  MEMORANDUM OPINION

       Pending before the Court is Appellee Fernando Novoa’s motion to dismiss this appeal for

lack of jurisdiction. Finding that a final, appealable order has not been entered by the trial court,

we will dismiss the appeal.

       On December 3, 2008, the trial court entered an order reinstating Mr. Novoa’s previously

dismissed claims and referring the parties to arbitration. Appellants’ counter-claims and defenses

were struck in the same order for failure to comply with a prior court order. Appellants filed a

notice of accelerated appeal from the December 3 order on December 15, 2008.

       Appellate courts generally have jurisdiction over final judgments, and such interlocutory

orders as the Legislature deems appealable by statute. See TEX .CIV .PRAC.&REM .CODE ANN .

§ 51.012 and § 51.014 (Vernon 2008); Ruiz v. Ruiz, 946 S.W.2d 123, 124 (Tex.App.--El Paso

1997, no pet.). An order compelling arbitration is not a final order, nor is it an order from which

an interlocutory appeal can be taken. See Brooks v. Pep Boys Automotive Supercenters, 104
S.W.3d 656, 660 (Tex.App.--Houston [1st Dist.] 2003, no pet.). As a final appealable order has
not been entered in this case, we grant Appellee’s motion and dismiss the appeal for lack of

jurisdiction.

        Also pending before the Court is Appellants’ motion to dismiss the appeal. Given our

disposition of Appellee’s motion to dismiss, we deny Appellants’ motion as moot.



January 30, 2009
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.




                                               -2-